Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein reducing or non-oxidizing humidified gas and reducing or non-oxidizing dry gas are supplied” appears to be missing two articles of ‘a’ in “a reducing or non-oxidizing humidified gas” and “a reducing or non-oxidizing dry gas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected for indefiniteness due to the limitation “controlled so that the calculated decarburized layer thickness is less than or equal to a predetermined thickness”.   It is not clear what is meant by a predetermined thickness. It is not clear what the thickness is predetermined by or relative to, nor is it clear how it differentiates from other specific thicknesses nor a specific thickness range. Nor is it clear what steps are required to achieve a predetermined thickness. This predetermined thickness is a result to be achieved rather than a positive action taken.  See also MPEP 2173.05 (g).
Further the process would seem to achieve “a predetermined thickness” no matter what is done and so there is no nexus between “a predetermined thickness” and the rest of the claim.  
Claims 2-8 are rejected due to dependence on indefinite claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites "a decarburized layer thickness of the steel sheet is calculated from the measured CO gas concentration" which can be deemed an abstract idea of a mathematical relationship and a mental process of evaluation.
The limitation of calculating the decarburized layer thickness, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, with or without the use of a physical aid such as pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of "at least one of a flow rate and a dew point of the humidified gas is controlled so that the calculated decarburized layer thickness is less than or equal to a predetermined thickness" fails to provide further non-abstract elements. The controlling of a flow or dew point could mean keeping them the same, or increasing, or decreasing either.
The actual transformational steps of the method of producing a hot-dip galvanized steel sheet with a controlled decarburized layer thickness by controlling the flow rate or dew point are considered to be known in the art. As in the prior art rejection below, a dew point is controlled by adjusting temperature and water concentration in a soaking zone. Further, by 
This judicial exception of the decarburization layer thickness calculation is not integrated with the transformational steps. There is no nexus between the calculation and the controlling steps. As currently claimed the calculation is an extra-solution activity and is not integrated into the transformative steps such that the process as a whole is significantly more than the judicial exception. Hence when considered separately and in combination it does not add significantly more to the exception.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
Furthermore the dependent claims 2-8, recite no further limitations that aid in integrating the abstract idea into practical application, nor do they provide for significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US-20160230259-A1, hereinafter Tanaka) and further in view of Blumenthal et al. (US-6591215-B1, hereinafter Blumenthal).
Regarding claim 1, Tanaka teaches a method for producing a galvannealed steel sheet having a good appearance and good adhesion to a coating further including alloying the zinc coating after the hot-dip galvanizing ([0027]). Tanaka further teaches a method for producing a hot-dip galvanized steel sheet in sequence the steps of heating the steel sheet to a final surface temperature in the range of 600 °C to 800 °C by burning a combustible gas and a combustion-supporting gas with a direct heating burner in a direct heating type furnace; heating the steel sheet at a soaking temperature in the range of 630 °C to 850 °C in an atmosphere having a hydrogen concentration in the range of 3% to 25% by volume and a water vapor concentration of 0.070% or less by volume and containing N2 and incidental impurities as a remainder; and hot-dip galvanizing the steel sheet ([0025]) which read on the limitations of annealing in a heat zone; soaking in humidified and dry gasses, and hot-dip galvanizing. 

It would logically follow that between the soaking zone at a temperature of 630-850 °C to the continuous hot dipping at 440-550 °C the steel sheet is cooled from the higher temperature of the soaking zone to the lower temperature at hot dipping  and this would read on the claimed cooling zone limitation. 
Tanaka does not explicitly teach the limitation of “a decarburized layer thickness of the steel sheet is calculated from the measured CO gas concentration, and at least one of a flow rate and a dew point of the humidified gas is controlled so that the calculated decarburized layer thickness is less than or equal to a predetermined thickness”. However, Tanaka teaches controlling the soaking zone’s temperature in a range of 630 °C to 850 °C and the water vapor concentration in a range of 0.070% or less by volume, and that under these condition the decarburized layer thickness is controlled ([0025]). Note that by controlling the temperature and water concentration in the soaking zone, Tanaka is controlling the dew point thus meeting the limitation. 
Tanaka is silent on “a CO gas concentration is measured using a CO gas concentration meter provided in an exhaust portion for gas in the soaking zone”.
Tanaka teaches heating the steel sheet to a final surface temperature in an atmosphere containing a combustible gas and a combustion-supporting gas, the concentration of CO and 
Blumenthal further teaches a method for monitoring the activity of carbon of steel in a heat treating atmosphere to generate a computed activity of carbon value for the gas atmosphere from at least one sensor placed in situ in the gas atmosphere (col. 5, lines 25-33). Blumenthal discloses that steel parts can undergo a process called carburizing or neutral hardening inside a heat treating furnace and that inside the furnace, the steel parts are exposed to prescribed high temperature conditions in the presence of a specially formulated, carbon-enriched gas atmosphere (col. 1, lines 12-17). Blumenthal further teaches that the methods for generating the activity of carbon as a function of temperature, partial pressure of oxygen, and carbon monoxide content of the gas atmosphere (col. 5, lines 33-38). Blumenthal further teaches that for a given temperature condition, the reactions that transfer of carbon to or from the surface of the steel part are maintained by keeping the carbon potential of the gas atmosphere within defined ranges and for different ranges carburization, sooting, decarburization, or no carbon transfer between the surface of the steel parts and the furnace atmosphere occurs (col. 1, lines 43-58). Blumenthal further teaches that the systems and methods compare the computed activity of carbon output to a set point activity of carbon value and generate a control signal based upon the comparison (col. 5, lines 40-45). Blumenthal further teaches that the input indicative of the carbon monoxide partial pressure in the atmosphere in the furnace can be generated in various ways including by a remote infrared 
It would have been obvious to one of ordinary skill in the art at the date of filing to have used the teaching of Blumenthal of monitoring the activity of carbon by placing one sensor in situ in the gas atmosphere for carbon monoxide content of the gas atmosphere and to have used the computed activity of carbon output to improve the control of the decarburization of Tanaka. Applying the known technique of computed activity of carbon from Blumenthal to the known method of forming a decarburized layer by controlling the concentration of CO gas during heating from Tanaka is an example of applying a known technique to a known method ready for improvement to yield predictable results. Applicant is directed to MPEP 2143.I.D.
Regarding claim 2, Tanaka is silent on a decarburized layer thickness relational formula. However the claimed method of instant claim 1 is made obvious by modified Tanaka as stated above.
Tanaka teaches heating the steel sheet to a final surface temperature in an atmosphere containing a combustible gas and a combustion-supporting gas, the concentration of CO and hydrocarbon gas in the combustible gas being 60% or less by volume, and that steel sheets produced under these conditions have a decarburized layer having a thickness of 20 μm or less ([0019]). Tanaka further teaches controlling the soaking zone’s temperature in a range of 630 °C to 850 °C and the water vapor concentration in a range of 0.070% or less by volume, and that under these condition the decarburized layer thickness is controlled ([0025]). Tanaka further teaches a carbon range in the steel sheet ([0032]-[0033]). Tanaka further teaches a decarburized layer having a thickness of 20 μm or less ([0019])

The position taken is based on a routine practice of the method of modified Tanaka, which is to a steel sheet processed by an overlapping method as that of instant claim 1. The same steel sheet, processed in the same manner, would be reasonably expected to yield the same results.  The claimed decarburized layer thickness relation would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claims 3 and 5, Tanaka further teaches a decarburized layer having a thickness of 20 μm or less ([0019]) which overlaps the predetermined thickness of a decarburized layer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claims 4 and 6-8, Tanaka further teaches that the steel sheets were subjected to alloying treatment after the hot-dip galvanizing treatment to produce galvannealed steel sheets and that the alloying treatment was performed at a temperature range ([0093]) which meets the limitations of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizuguchi et al. (JP-H0860254-A) contains CO concentration and dew point control.
Dubois (US-20180100209-A1) contains CO concentration and dew point control.
Suzuki et al. (US-20110008546-A1) contains CO concentration control. 
 Fujita et al. (US-20150225829-A1) contains a controlling process for hot-dip galvanized steel sheet production including formation of a decarburized layer.
Honda et al. (US-20070051438-A1) contains a controlling process for hot-dip galvanized steel sheet production including gases in the anneal furnace. 
Tanaka et al. (US-20160222500-A1) contains a controlling process for hot-dip galvanized steel sheet production including formation of a decarburized layer.
Takeda et al. (US-20160363372-A1) contains a controlling process for hot-dip galvanized steel sheet production including dew point control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734